Title: To Benjamin Franklin from V. Dulongprey, Coney & fils, 28 June 1777
From: Dulongprey, V., Coney & fils
To: Franklin, Benjamin


Monsieur
A Cherbourg ce 28 Juin 1777.
Nous nous trouvons honnorée de Votre agreable Lettre du 23 du courant. Il est arrivé en cette ville Le Sieur Budd de Guernesey qui en vertu d’une procuration des proprietaires Du Navire et Cargaison de la prisse fait part le Corsaire americain, en a demandé la restitution a Messieurs de l’amirauté qui n’ont fait aucunnes Reponse. Les Demarches du Sieur Budd nous a engagé a faire l’estimation du Navire et la Cargaison. D’apres les Connoissements Il se trouve qu’elle consiste en Deux Milles de Bricque, 121 pieces et 17 Bariques D’eau de Genieve 73 pains Resine 2 Bottes de fer 25 Bouloir de Cuivre 3 D[ouzai]nes de peaux de Veaux 4 petit paniers de Marchandises. Nous estimons que la totalité de Chargement avec le Navire pouroit produire si le tout etoit Vendu en Vente public, de 30 a 32 Milles Livres. Un Capitaine nous en a dit du tout 15 Milles Livres et nous avons engagé quattre Negociants d’ici a former une Societté auquel nous avons bien voulu entrer pour Un Cinqueme et en avons offert 22 Milles Livres. Le Capitaine Douglas Desiroit en avoir 30 Milles prix d’estimation, Comme Il y a des risques a courir pour la Sortir du port et la faire conduire dans Barfleur ou La hougue pour avoir des expeditions de M. L’amiral de france. Il est Juste que l’achepteur voit un Benefice a faire proportionnellement au risques qu’il y a a Courir, nous Lui avons dit que s’il veut nous allons faire passer Le Genievre a Dunkerque au Compte et risques des proprietaires du Corsaire mais l’equipage s’y oppose. Le Sieur Douglas est un Capitaine indecis qui ne peut se desider dans les occasion qui sont de necesité, nous le Voyons determine a Continuer Sa Course et Un instant apres il Veut Vendre Son Corsaire et Congedier L’equipage, presentement Il nous Dit qu’il Va partir pour paris afin de conferer avec Vous Monsieur; sur ce que nous en connoissons nous le croyons pas en etat d’estre Capitaine de corsaire nous paroissant qu’il n’a pas assez de fermeté pour conduire une entreprise. Il est facheux pour les proprietaire de ce Corsaire et L’honneur de Votre nation que ce Corsaire ne puisse pas achever sa Course.
Vous Nous avez accusé reception de notre Lettre du 18 du courant nous serons Charmé de scavoir si Vous avez Recu la notre du 16 Ditto. Vous nous ferez plaisir de nous le Marquer. Nous avons l’honneur d’estre tres sincerement Monsieur Vos tres humbles et obeissants Serviteurs
V. Dulongprey Coney et fils
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin maison de Monsr / de Chaumont / A passy / proche paris
